Title: From Thomas Jefferson to John Bondfield, 14 December 1788
From: Jefferson, Thomas
To: Bondfield, John



Sir
Paris Dec. 14. 1788.

Your favor of the 6th. has been duly received. The accident of the wine of Haut-brion is of no consequence; and if you should not already have received or engaged for more to replace it, I can do without it, because I have asked leave to take a trip to America which will occasion my absence from hence during the next summer. My hope is to sail in April and return in November. You will therefore be so good as to send me the bill for the Sauterne. This proves a most excellent wine, and seems to have hit the palate of the Americans more than any wine I have ever seen in France.
I trouble you with the inclosed letter from John Johnson and John Walker, who call themselves Americans, and of whom I know nothing but what the letter tells me. Tho’ I cannot make out the place at which it is dated, yet I collect from the letter that it is in your part of the country, and therefore must refer it to you to make the necessary enquiries, and to take the measures these may dictate. Our explanatory Arret for excepting our whale oil from the excluding one of Sep. 28. is not yet come out. But it is sure. In the mean time orders are sent to the ports to receive all American oils which may come. I am with much esteem, Sr. your mo. obedt. humble servt.,

Th: Jefferson

